







Exhibit 10.22†


[***]
Certain confidential information

contained in this document,
marked by brackets, has been
omitted and filed separately with
the Securities and Exchange
Commission pursuant to Rule
24b-2 of the Securities Exchange
Act of 1934, as amended.












DIAGNOSTICS DEVELOPMENT AGREEMENT








between






Johnson & Johnson Services, Inc.




and




Veracyte, Inc.




[***] Confidential Treatment Requested

--------------------------------------------------------------------------------




TABLE OF CONTENTS:




1    DEFINITIONS    4
2    DIAGNOSTICS PRODUCTS DEVELOPMENT    11
3    REGULATORY MATTERS FOR DIAGNOSTIC PRODUCTS    14
4    COMMERCIALIZATION    14
5    GOVERNANCE    15
6    UPFRONT AND MILESTONE PAYMENTS FROM JJSI TO VERACYTE    16
7    PAYMENTS FROM VERACYTE TO JJSI    19
8    JJSI AUDITS OF VERACYTE    20
9    INTELLECTUAL PROPERTY; LICENSES    21
10    REPRESENTATIONS, WARRANTIES AND COVENANTS    27
11    INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE    30
12    CONFIDENTIALITY    33
13    TERM AND TERMINATION    38
14    MISCELLANEOUS    40




EXHIBITS:


EXHIBIT A – PROGRAM PLAN


EXHIBIT B – DATA SAFEGUARDS


EXHIBIT C – VERACYTE WIRE TRANSFER INSTRUCTIONS






[***] Confidential Treatment Requested.        Page 2 of 46

--------------------------------------------------------------------------------





This Diagnostics Development Agreement, effective December 28, 2018 (the
“Effective Date”), has been entered into between


Johnson & Johnson Services, Inc.
1 Johnson & Johnson Plaza
New Brunswick, NJ 08901
(hereinafter referred to as “JJSI”)


and


Veracyte, Inc.
6000 Shoreline Court
Suite 300
South San Francisco, California 94080
(hereinafter referred to as “Veracyte”)


(Veracyte and JJSI are hereinafter individually referred to as “Party” and
collectively referred to as “the Parties”)




RECITALS


WHEREAS, JJSI and its Affiliates are engaged in research and development of
pharmaceutical products, and have rights to certain samples and data from
various studies for the detection of early stage lung cancer ("LC Study" or “LC
Studies”);


WHEREAS, Veracyte is a diagnostic company active in the discovery, development,
clinical laboratory testing, and sale of diagnostic tests and has an existing
test, Percepta® Bronchial Genomic Classifier, for the early detection of lung
cancer;


WHEREAS, Veracyte and an Affiliate of JJSI, Janssen Research & Development, LLC,
previously entered into a Material Transfer Agreement effective May 22, 2018
(“MTA”) under which the Affiliate supplied certain samples to Veracyte to use
for research purposes defined in the MTA;


WHEREAS, the Parties wish to cooperate on a program to enable Veracyte to use LC
Study samples and clinical data for purposes of developing (1) a next generation
bronchial genomic classifier diagnostic for lung cancer and (2) a nasal genomic
classifier diagnostic for lung cancer under the terms and conditions of this
Agreement; and for JJSI and its Affiliates to use Veracyte raw data and clinical
data generated in the AEGIS and the Percepta Registry studies for any
therapeutic purpose and for purposes of developing Companion Diagnostics for
therapeutics Controlled by JJSI and its Affiliates; and


WHEREAS, the Parties have exchanged drafts of a Non-Binding Discussion Guide
respecting possible terms for such program.


[***] Confidential Treatment Requested.        Page 3 of 46

--------------------------------------------------------------------------------






NOW THEREFORE in consideration of the premises and the mutual promises and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, have entered into this Agreement on the following terms and
conditions:


1
DEFINITIONS



As used in this Agreement, the following terms shall have the following
meanings. Other terms may be defined in context or defined in the Program Plan.


1.1
"Affiliate" means any entity that, directly or indirectly (through one or more
intermediaries) is controlled by, or is under common control with a Party. For
purposes of this Section 1.1, “control” means solely (a) the direct or indirect
ownership of 50% or more of the voting stock or other voting interests or
interest in the profits of the Party, or (b) the ability to otherwise control or
direct the decisions of board of directors or equivalent governing body thereof.



1.2
“Agreement” means this Diagnostics Development Agreement and its Exhibits.



1.3
“Applicable Law” means all applicable provisions of any and all national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidances, ordinances, judgments, decrees,
directives, injunctions, orders, permits of or from any court, arbitrator,
Regulatory Authority or governmental agency or authority having jurisdiction
over or related to the subject item.



1.4
“Breaching Party” has the meaning set forth in Section 13.2.2.



1.5
“Business Day” means any day other than a Saturday, Sunday, bank holiday or
public holiday in the United States of America.

1.6
“CMS” means Centers for Medicare & Medicaid Services.

1.7
“CLIA” means Clinical Laboratory Improvement Amendments.



1.8
“Commercialization” or “Commercialize” means all activities undertaken for
commercial sale, pre-marketing, marketing, promotion, import, laboratory
testing, distribution and sale, and other commercial use of the Diagnostic
Products, and the process of commercialization, respectively.





[***] Confidential Treatment Requested.        Page 4 of 46

--------------------------------------------------------------------------------




1.9
“Commercially Reasonable Efforts” means in relation to any activity or objective
of a Party as specified under this Agreement, the efforts and resources that
Party commonly uses (i) in the case of Veracyte, for a diagnostic assay, and
(ii) in the case of JJSI, for a cooperative project of similar type, in each
case of similar scope and potential.

1.10
“Companion Diagnostic” means an in vitro diagnostic product in the Field to be
used in conjunction with a therapeutic Controlled by JJSI or a JJSI Affiliate,
provided that the use of such diagnostic product with the therapeutic is
stipulated in the instructions for use and in the Labeling of both the
diagnostic and the corresponding therapeutic, and the approval of both the
diagnostic product and the therapeutic by the applicable Regulatory Authority
has required such corresponding stipulations on use and Labeling. The term
“Companion Diagnostic” excludes all diagnostic products whose commercialization
and use is not coupled with the prescription and administration of a specific
therapeutic Controlled by JJSI or a JJSI Affiliate. The term “Companion
Diagnostic” also excludes Diagnostic Products as defined herein.



1.11
“Compelled Disclosure” has the meaning set forth in Section 12.3.



1.12
"Confidential Information" means, without limitation, any and all non-public:
Technology; information; inventions; methods; plans; processes; specifications;
know-how; compounds; materials (including JJSI Materials); Data; samples;
business plans; financial information; marketing plans; reports; forecasts;
technical or commercial information that is provided by or on behalf of a
Disclosing Party (as defined in Section 12.1) to a Receiving Party (as defined
in Section 12.1) hereunder, or under the MTA, whether disclosed in writing or
orally, including without limitation any and all information regarding, related
to, arising from or associated with this Agreement or the MTA, and the terms and
conditions of this Agreement, and the draft Non-Binding Discussion Guide.



1.13
“Control” or “Controlled” means with respect to a Party and with respect to any
product, Technology, or Intellectual Property Rights (collectively “Property”)
the (i) ownership of, (ii) the right to sell, grant a license to, or otherwise
convey, or (iii) the ability to permit use of such Property, whether such
ownership, right to grant a license to, sell, or convey, or the ability to
permit use of such Property exists on the Effective Date or is acquired after
the Effective Date and during the Term, provided that such ownership, right to
grant a license to, sell, or convey, or the ability to permit use of such
Property is not the result of the operation of the terms of this Agreement.





[***] Confidential Treatment Requested.        Page 5 of 46

--------------------------------------------------------------------------------




1.14
“Data” means any and all data, including clinical data, tangible and intangible
results, information, images and imaging data, RNA sequence data, and reports
generated, compiled or acquired or provided by any Party, its Affiliates or its
Third Party contractors pursuant to this Agreement.

1.15
“Development Activities” means any and all activities performed by either Party,
its Affiliates or Third Party contractors in performance of the Program Plan.

1.16
“Development Technology” means any and all JJSI Development Technology, Veracyte
Development Technology, and Joint Development Technology.



1.17
“Diagnostic Products” means any and all of the following products to be
developed pursuant to the Program Plan: (1) Percepta v.2 and (2) NasaRISK, both
of which are defined below.

1.18
“Disclosing Party” has the meaning set forth in Section 12.1.



1.19
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.



1.20
“FDA” means United States Food and Drug Administration, or any successor entity
thereto performing similar functions.

1.21
“Field” means diagnostic tests for lung cancer.

1.22
“Financial Year” means a calendar year. The last Financial Year of the Term
begins on the first day of the calendar year for the year during which
termination or expiration of the Agreement will occur, and the last day of such
Financial Year will be the effective date of such termination or expiration.



1.23
“Financial Quarter” means a financial quarter used for Veracyte’s internal and
external reporting purposes; provided, however, that the first Financial Quarter
for the first Financial Year extends from the Effective Date to the end of the
then current Financial Quarter and the last Financial Quarter extends from the
first day of such Financial Quarter until the effective date of the termination
or expiration of the Agreement.

1.24
“First Commercial Sale” means, with respect to a Diagnostic Product, the first
testing of a patient sample anywhere in the world by Veracyte, or its
Affiliates, sublicensees or distributors through the use of such Diagnostic
Product for monetary consideration including reimbursement.





[***] Confidential Treatment Requested.        Page 6 of 46

--------------------------------------------------------------------------------




1.25
“Intellectual Property Rights” means a Party’s Patent Rights, Know-How Rights,
utility models, and other like forms of protection, copyrights, database rights,
rights in databases, Trademarks, design rights (whether registered or
unregistered), including all applications for registration for the foregoing and
all other similar proprietary rights as may exist anywhere in the world.

1.26
“JJSI Background Technology” means Technology Controlled by JJSI.

1.27
“JJSI Clinical Data” means any and all Data obtained from an LC Study associated
with JJSI Samples, including any clinical and demographic data (including health
and disease history) and imaging data in the form of raw images and reports, and
any other clinical data obtained from the enrolled patient, in each case that
JJSI or a JJSI Affiliate is to provide or has provided to Veracyte as referenced
in the Program Plan. “JJSI Clinical Data” includes data that Janssen Research &
Development, LLC, may have previously provided to Veracyte under the MTA.

1.28
“JJSI Development Technology” means any Technology conceived of or reduced to
practice by either Party (including its Affiliates or Third Party contractors)
pursuant to the Development Activities under this Agreement and during its Term
that relates to any therapeutic..



1.29
“JJSI Indemnitees” has the meaning set forth in Section 11.2.



1.30
“JJSI Inventions” has the meaning set forth in Section 8.7.3.

1.31
“JJSI Materials” means any and all JJSI Clinical Data and JJSI Samples.

1.32
“JJSI Samples” means any and all biological clinical samples (including
brushings, blood, extracted RNA, DNA or proteins) obtained from an LC Study and
that JJSI is to provide to Veracyte as specified in the Program Plan, including
unmodified derivatives of such samples. “JJSI Samples” also includes the
biological clinical samples obtained from the LC Study provided to Veracyte
under the MTA.

1.33
“Joint Development Technology” means any Technology conceived of or reduced to
practice by either Party (including its Affiliates or Third Party contractors)
during the Term and pursuant to this Agreement that is not Veracyte Development
Technology or JJSI Development Technology.



1.34
“Joint Patent Right(s)” has the meaning set forth in Section 9.7.5.



1.35
“Joint Steering Committee” or “JSC” has the meaning set forth in Section 5.1.





[***] Confidential Treatment Requested.        Page 7 of 46

--------------------------------------------------------------------------------




1.36
“Know-How Rights” means a right to Technology under either the common law or the
statutory protection of any county, including trade secret rights, whether or
not patentable or copyrightable, and in each case that are not known to the
public.



1.37
“Labeling” or “Label(s)” means any and all written, printed, or graphic matter
(1) upon any product or any of its containers or wrappers, or (2) accompanying
such product at any time while the product is held for sale after shipment or
delivery for shipment in interstate commerce as required by the Regulatory
Authority in the Territory of Commercialization.

1.38
“LC Studies” means any and all studies concerning lung cancer that are the
source of JJSI Materials.

1.39
“LC Study Member” means any and all Persons participating in an LC Study to whom
JJSI has an obligation with respect to JJSI Materials provided to Veracyte.



1.40
“Losses” means liabilities, damages, penalties, expenses and/or losses,
including reasonable legal expenses and attorneys’ fees.

1.41
“MTA” means the Material Transfer Agreement between Veracyte and an Affiliate of
JJSI, Janssen Research & Development, LLC, effective May 22, 2018.



1.42
“Milestone Events” shall mean any and all Veracyte milestones set forth in
Section 6.2.

1.43
“NasaRISK” means a nasal genomic classifier diagnostic for assessing risk of
lung cancer in a patient determined to have a lung nodule or lesion by imaging
developed by Veracyte with use of JJSI Materials, whether or not Veracyte uses
other materials in addition to JJSI Materials.



1.44
“Net Cash Collections” means shall mean final adjusted cash payments on
worldwide sales of products and services received by Veracyte its Affiliates or
sublicensees for the Diagnostic Products less the following customary and
commercially reasonable deductions, determined in accordance with US generally
accepted accounting principles and internal policies and actually taken, paid,
accrued, allocated, or allowed based on good faith estimates (a) credits,
allowances, discounts and rebates to, and chargebacks; (b) sales, use,
value-added and other direct taxes, specifically excluding, for clarity, any
income taxes assessed against the income arising from such sale; and (c) customs
duties, tariffs,



[***] Confidential Treatment Requested.        Page 8 of 46

--------------------------------------------------------------------------------




surcharges and other governmental charges to the extent included in the price
and separately itemized on the invoice price.
The aforementioned deductions shall only be allowable to the extent they are
commercially reasonable and shall be determined on a country-by-country basis,
as incurred in the ordinary course of business in type and amount verifiable
based on Veracyte’s and Affiliates’ reporting system. All such discounts,
allowances, credits, rebates, and other deductions shall be fairly and equitably
allocated to Diagnostic Products and other products of Veracyte and its
Affiliates and sublicensees such that Diagnostic Products does not bear a
disproportionate portion of such deductions.
1.45
“Non-Breaching Party” has the meaning set for in Section 13.2.2

1.46
“Patent Proceeding” means any opposition, re-issue and re-examination, and any
contested case, including inter-partes review, post-grant review, interference,
derivation or similar proceedings.



1.47
“Patent Right” means a Party’s rights to its Technology under any and all (i)
patents, (ii) pending patent applications, including all provisional
applications, substitutions, continuations, continuations-in-part, divisionals,
renewals, and all patents granted thereon, (iii) all patents-of-addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, including patent term extensions,
supplementary protection certificates or the equivalent thereof, and (iv) all
foreign counterparts of any of the foregoing.

1.48
“Percepta v.2” means a next generation bronchial genomic classifier diagnostic
for lung cancer screening and diagnosis (i.e., an improvement to the existing
Veracyte Percepta test) developed by Veracyte with use of JJSI Materials,
whether or not Veracyte uses other materials in addition to JJSI Materials.



1.49
“Person” means any natural person, corporation, unincorporated organization,
partnership, association, joint stock company, joint venture, limited liability
company, trust or government, or any agency or political subdivision of any
government, or any other entity.



1.50
”Personal Data” has the meaning set forth in Section 2.7.

1.51
“Program Plan” means the written description of the performance obligations of
each Party under this Agreement concerning the development of the Diagnostic
Products, which is Exhibit A to this Agreement.



[***] Confidential Treatment Requested.        Page 9 of 46

--------------------------------------------------------------------------------






1.52
“Receiving Party” has the meaning set forth in Section 12.1.



1.53
“Regulatory Approval” means and includes all licenses, permits, authorizations,
clearances and approvals of (including, if required for sale in any country,
pricing approval), and all registrations, filings and other notifications to any
Regulatory Authority, governmental agency or department within the Territory
(including applications therefor) necessary for the development, testing,
manufacture, production, distribution, marketing, sale or use of a Diagnostic
Product in a particular country or region of the Territory in accordance with
Applicable Law.



1.54
“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity in each country of the world involved in the reviewing,
granting or revoking of Regulatory Approvals for Diagnostic Products, or
otherwise enforcing the requirements to which such Regulatory Approvals are
subject.



1.55
“Technology” means any and all process, machine, article of manufacture,
composition of matter, concepts, methods, information, and Data that is
Controlled by a Party or generated pursuant to this Agreement. Examples of
Technology include but are not limited to know-how (including trade secrets), as
well as concepts, discoveries, formulae, ideas, improvements, materials,
reagents, assays, algorithms, standard operating procedures, research plans,
assay development and manufacturing procedures.



1.56
“Term” means the term of this Agreement, as set forth in Section 13.1.



1.57
“Territory” means worldwide.



1.58
“Third Party” means any Person other than JJSI or Veracyte, or their Affiliates.



1.59
“Third Party Claims” has the meaning set forth in Section 11.1.



1.60
“Trademarks” means all registered and unregistered trademarks (including all
common law rights thereto), service marks, trade names, brand names, logos,
taglines, slogans, certification marks, Internet domain names, trade dress,
corporate names, business names and other indicia of origin, together with the
goodwill associated with any of the foregoing and all applications,
registrations, extensions and renewals thereof throughout the world, and all
rights therein provided by international treaties and conventions.



[***] Confidential Treatment Requested.        Page 10 of 46

--------------------------------------------------------------------------------






1.61
“USD” means the official currency of the United States of America, US Dollars
($).

1.62
“Veracyte Background Technology” means Technology Controlled by Veracyte.



1.63
“Veracyte Development Technology” means any Technology conceived of or reduced
to practice by any Party (including its Affiliates or Third Party contractors)
pursuant to the Development Activities under this Agreement and during its Term
that relates to diagnostics, including, but not limited to Diagnostic Products.

1.64
“Veracyte Inventions” has the meaning set forth in Section 9.7.2.



1.65
“Veracyte Indemnitees” has the meaning set forth in Section 11.1.

1.66
“Veracyte Data” means any and all (i) Veracyte Data to Share with LC Study
Members and (ii) Data specified in the Program Plan that arise from Veracyte
performance of the development activities under the Program Plan, or arose from
Veracyte research under the MTA, that Veracyte is to provide or has provided to
JJSI as stipulated in the Program Plan and may be used by JJSI as provided in
this Agreement, including Veracyte raw data, clinical data, and RNA sequence
data generated in the AEGIS and the Percepta Registry studies.

1.67
“Veracyte Data to Share with LC Study Members” means the RNA sequencing raw and
normalized data that arises from Veracyte use of JJSI Samples in performance of
the development activities under the Program Plan or arose from Veracyte
research under the MTA, and that JJSI is contractually obligated to share with
LC Study Members.



Defined terms may be use in the singular or plural as appropriate to the
context.


2
DIAGNOSTICS PRODUCTS DEVELOPMENT


2.1
Development Performance. The Parties agree to undertake and perform the
Development Activities specified in the Program Plan and each agrees to use
Commercially Reasonable Efforts to perform those Development Activities that the
Program Plan identifies as its responsibility. Each Party will also use
Commercially Reasonable Efforts to assist and support the other Party in the
other Party’s performance of the other Party’s obligations under the Program
Plan; provided that this shall not imply any obligation to provide monetary
compensation or perform activities that are not outlined in the Program Plan.
The Parties agree and recognize that Veracyte is solely responsible for (i) the



[***] Confidential Treatment Requested.        Page 11 of 46

--------------------------------------------------------------------------------




development of the Diagnostic Products, (ii) seeking and obtaining Regulatory
Approval for Diagnostic Products, and (iii) the Commercialization of Diagnostic
Products. As specified in the Program Plan, JJSI shall use Commercially
Reasonable Efforts to provide advice to support these efforts, provided that
JJSI failure to provide such support shall not constitute a material breach of
this Agreement by JJSI. JJSI acknowledges and agrees that the results of the
Development Activities, including the development of the Diagnostic Products,
are inherently uncertain. Accordingly, Veracyte provides no assurance,
representation or warranty that the Diagnostic Products can, either during the
term of this Agreement or thereafter, be successfully developed or, if so
developed, that the Diagnostic Products will receive the requisite Regulatory
Approval.
2.2
Countries. The initial intent of the Parties is for Veracyte to obtain
Regulatory Approval for and Commercialize Diagnostic Products in the United
States. The Parties may add additional countries by written agreement and
modification of the Program Plan, if needed.



2.3
Provision of JJSI Materials. JJSI will provide Veracyte with the JJSI Materials
specified in the Program Plan as stipulated in the Program Plan. JJSI has
previously provided some JJSI Materials to Veracyte under the MTA.



2.4
Rights and Obligations Respecting JJSI Materials. Veracyte may use JJSI
Materials solely as permitted under the license grant in Section 9.2.1 and for
no other purpose. Veracyte shall exercise such use and handle JJSI Materials in
full compliance with all Applicable Laws and as otherwise required under this
Agreement. Veracyte agrees to retain possession of the JJSI Materials it
receives and not to provide such JJSI Materials to any Third Party without
JJSI’s prior written consent. All rights, title and interest in the JJSI
Materials and any Intellectual Property Rights therein shall remain the sole
property of JJSI and/or LC Study Members, notwithstanding the transfer to and
use by Veracyte or permitted Third Parties.

2.5
Provision of Veracyte Data. Veracyte will provide JJSI with the Veracyte Data as
specified in the Program Plan.

2.6
Rights and Obligations Respecting Veracyte Data. JJSI may use and disclose
Veracyte Data solely as permitted under the license grant in Section 9.2.2, and
as otherwise expressly allowed under this Agreement, and for no other purpose.
JJSI may also disclose Veracyte Data to Share with LC Study Members to LC Study
Members for use by the LC Study Members. Except as expressly allowed under this
Agreement, JJSI



[***] Confidential Treatment Requested.        Page 12 of 46

--------------------------------------------------------------------------------




agrees to retain possession of the Veracyte Data it receives and not to provide
such Veracyte Data to any Third Party without Veracyte’s prior written consent.
All rights, title and interest in the Veracyte Data and any Intellectual
Property Rights therein shall remain the sole property of Veracyte
notwithstanding the transfer to and use by JJSI or permitted Third Parties.


2.7
Personal Data. To the extent that any Data or other materials that a Party
provides to the other Party (the “Personal Data Receiving Party” for purposes of
this Section 2.7) under this Agreement include human specimens and/or data that
identifies or could be used to identify an individual (“Personal Data”), the
Personal Data Receiving Party shall (i) hold in confidence all such Personal
Data except as required or permitted under this Agreement or to the extent
necessary to be disclosed to Regulatory Authorities as part of the review
process, provided that any disclosure complies with Applicable Laws; and (ii)
comply with all Applicable Laws, as amended from time to time, with respect to
the collection, use, storage, and disclosure of any Personal Data, including
without limitation, the U.S. Health Insurance Portability and Accountability Act
(HIPAA) and the regulations promulgated thereunder. The Personal Data Receiving
Party agrees to ensure that all appropriate technical and organizational
measures are taken to protect Personal Data against loss, misuse, and any
unauthorized, accidental, or unlawful access, disclosure, alteration, or
destruction, including without limitation, implementation and enforcement of
administrative, technical, and physical security policies and procedures
applicable to Personal Data. To the extent that the Personal Data Receiving
Party is permitted under the terms of this Agreement to share Personal Data with
any Third Party, the Personal Data Receiving Party shall assure that such Third
Party complies in full with the provisions of this Section 2.7. The Personal
Data Receiving Party shall promptly notify the other Party if a HIPAA violation
occurs or any patient information is obtained by an unauthorized Third Party.



2.8
Reporting. The Parties shall keep each other promptly informed on an ongoing
basis through the Joint Steering Committee on the progress of the Program Plan,
including forecasts of expected performance and completion of activities.



2.9
Use of Third Parties and Affiliates. Except as expressly provided in this
Agreement, the activities to be performed by a Party under this Agreement may
not be performed by a Third Party contractor on such Party’s behalf unless the
other Party has given its express written permission. In any event that an
Affiliate or Third Party is used for performance of this Agreement, such
Affiliate or Third Party may be used



[***] Confidential Treatment Requested.        Page 13 of 46

--------------------------------------------------------------------------------




only if (i) it complies with the terms and conditions of this Agreement,
including but not limited to this Article 2, Article 8 (Intellectual Property;
Licenses) and Article 12 (Confidentiality) of this Agreement, and (ii) such
performance of activities by the Third Party is consistent with the rights and
obligations of the Parties under this Agreement. The Party who solicits the
performance of any Third Party contractor or uses an Affiliate, shall be liable
for the breach of any of the provisions of this Agreement by such Third Party
contractor or Affiliate and any such liability shall be limited as provided in
Section 10.3 of this Agreement.


2.10
Compensation. Neither Party shall be responsible for any costs or expenses of
the other for the Development Activities or other activities under this
Agreement, except that JJSI shall make the upfront and Milestone Event payments
to Veracyte as provided in Article 6 and Veracyte shall make the revenue sharing
payments to JJSI as provided in Article 7.





3
REGULATORY MATTERS FOR DIAGNOSTIC PRODUCTS



3.1
Regulatory Submissions; Regulatory Approval. Veracyte shall use Commercially
Reasonable Efforts to seek Regulatory Approval for the Diagnostic Products in
the United States and any other countries to which the Parties have agreed in
writing, and shall be solely responsible for and in control of such efforts.
Veracyte shall keep JJSI reasonably informed of these efforts and the status,
and shall give JJSI an opportunity to review and comment on substantive
submissions prior to submission no less than [***] days prior to such
submission. For clarity, JJSI hereby grants to Veracyte a right of reference to
the JJSI Clinical Data, including the right to disclose in regulatory
submissions, for the purpose of developing the Diagnostic Products under this
Agreement, provided that Veracyte does not have the right to disclose any other
JJSI Confidential Information in a regulatory submission without the written
approval of JJSI.



4
COMMERCIALIZATION



4.1
Commercialization. Veracyte shall use Commercially Reasonable Efforts, at its
sole cost and expense, to Commercialize the Diagnostic Tests in the United
States and any other countries to which the Parties have agreed in writing, and
shall be solely responsible for and in control of such efforts; provided that
Veracyte failure to use such efforts shall not constitute a material breach of
this Agreement by Veracyte. Veracyte shall keep JJSI reasonably informed of
these efforts.





[***] Confidential Treatment Requested.        Page 14 of 46

--------------------------------------------------------------------------------




5
GOVERNANCE



5.1
Joint Steering Committee. The Parties shall form a joint committee (the “Joint
Steering Committee” or “JSC”), which shall have the primary role in monitoring,
review and oversight of the Program Plan to ensure the Program Plan is
implemented in a manner to maximize the successful development of the Diagnostic
Products. The JSC shall be comprised of an equal number of qualified senior
representatives from Veracyte and JJSI, each with three (3) members. The JSC
shall meet for the first time within [***] calendar days after the Effective
Date and thereafter at least quarterly during the Term, unless the Parties or
the JSC decide that more or less frequent meetings are required; provided,
however, that in the event of an exigent situation, including a situation in
which a decision by the JSC is required, a meeting shall be held within [***]
calendar days after written request for such meeting by any Party. The JSC shall
be led by two (2) co-chairs, one (1) appointed by Veracyte and one (1) appointed
by JJSI. The organization of the meeting and the meeting place shall be mutually
determined by the parties, including Parties, either in person at the offices of
JJSI in Boston, Massachusetts, United States, or the offices of Veracyte in
California, United States, or by telephone or videoconference or as otherwise
decided by the JSC. Each Party shall provide the other Party with written notice
of its representatives for the JSC promptly after the Effective Date of this
Agreement. Veracyte and JJSI may substitute or replace any of its
representatives on the JSC at any time and for any reason upon written notice to
the other Party. Additionally, JSC members may reasonably invite other guests to
the meetings, in order to discuss provide useful expertise or information
relevant to the applicable agenda; provided, that any guests are subject to the
confidentiality provisions set forth in Article 12.



5.2
JSC Responsibilities. The JSC shall be responsible for reviewing the progress of
the Program Plan, reviewing Data (including enrollment and clinical data
collection), Development phase reviews, technical data reviews, and any joint
publication plans, manuscript submissions, and any and all other data that the
parties agree to from time to time. The JSC shall keep accurate and complete
confidential minutes of its meetings. The co-chairs for each meeting, or their
respective designee, shall be responsible for taking such minutes and
distributing a coordinated single draft agreed upon by the co-chairs to the
other JSC members for their review and comment within [***] Business Days after
the date of each meeting, and within [***] Business Days after the receipt
thereof, the other JSC members shall remit such minutes back to the co-chairs
with their comments, if any. The JSC members shall in good faith attempt as
quickly as is reasonably possible to resolve any disputes



[***] Confidential Treatment Requested.        Page 15 of 46

--------------------------------------------------------------------------------




as to the content of such minutes so as to have a final agreed version as
quickly as is reasonably possible. Each of Veracyte and JJSI shall be
responsible for all expenses incurred by its representatives on the JSC in
connection with performing their duties hereunder, including all costs of
travel, lodging and meals. For the avoidance of doubt, the JSC shall not have
the authority to amend this Agreement, except that it shall have authority to
amend the Program Plan by unanimous decision, provided that such decision and
amendment is recorded in writing and signed by representatives of both Parties.


6
UPFRONT AND MILESTONE PAYMENTS FROM JJSI TO VERACYTE



6.1
Upfront Payment. In consideration for Veracyte’s obligation to transfer to JJSI
the [***] on Percepta v.2 training and test cohorts, JJSI shall make a payment
of $5,000,000 USD within [***] of the date of last signature below. An invoice
is not required for this payment.

6.2
Milestone Payments. The following payments from JJSI to Veracyte are payable
once upon Veracyte completion of the indicated milestone (“Milestone Event”):

Milestone
Milestone Event
Milestone Amount
1
[***]
[***]



6.3
Maximum Milestone Payments.

6.3.1
Milestone Payments are payable only once upon the initial achievement of the
associated Milestone Event. Veracyte shall promptly provide JJSI with written
notice upon the achievement of each of the Milestone Events and Veracyte will
then submit an invoice for the amount of each associated Milestone Payment. JJSI
shall pay Veracyte any undisputed invoiced Milestone Payment within [***] days
of such invoicing in the case of Milestone Events.

6.3.2
If JJSI disputes the achievement of a Milestone Event or an invoiced amount,
JJSI shall notify Veracyte of the dispute and the reason therefore within [***]
days of receipt of written notice of the Milestone Event or the invoice. The
Parties shall negotiate in a timely, good faith manner to resolve such dispute.
Once the matter is resolved, JJSI shall pay any pending invoiced amount that was
the subject of the dispute within [***] days of the resolution. Unresolved
disputes on achievement of a Milestone Events or related invoice shall be
subject to the procedures set forth in Section 14.18 (Dispute Resolution) as the
sole method to resolve the issue.



[***] Confidential Treatment Requested.        Page 16 of 46

--------------------------------------------------------------------------------




6.4
Payment Terms for JJSI Payments to Veracyte.

6.4.1
Payment method. Unless otherwise specified hereunder JJSI shall make Milestone
Payments as required hereunder to Veracyte within [***] days from the date an
invoice is received by JJSI.

6.4.2
Invoices must be sent to: Accounts Payable, Johnson & Johnson Shared Services at
www.ap.jnj.com. If Veracyte is set up to submit invoices electronically through
JJSI’s web-based system, then Veracyte shall submit invoices to Accounts Payable
at www.ap.jnj.com. All invoices shall contain such information concerning the
account (such as a valid JJSI purchase order number, supplier number, IBAN
Numbers, bank name, etc.) necessary to make payment of the invoice and as will
be set forth on the Accounts Payable section of www.ap.jnj.com.  When logging
into the website, Veracyte will be prompted for its supplier number, which can
be found on the Purchase Order. All invoices will be paid via electronic funds
transfer. Prior to JJSI issuing payment to Veracyte, Veracyte shall setup a
payment profile with Johnson & Johnson Accounts Payable. Veracyte shall provide
Jansssen with the contact name, phone number and e-mail address of the
individual that will be responsible for establishing the Accounts Payable
profile

6.4.3
Copies of all invoices shall be sent concurrently to . All invoices must
reference a valid JJSI Purchase Order (P.O.) number, provided that JJSI has
provided to Veracyte such a Purchase Order number. JJSI reserves the right to
return to Veracyte unprocessed and unpaid those that do not reference such P.O.
number, unless Veracyte has not been supplied such a P.O. Number.

6.4.4
Invoices shall be paid by JJSI to Veracyte via electronic funds transfer to the
bank account of Veracyte using the details set out in Exhibit C.

6.5
Taxes and Withholding.



6.5.1
“Tax” or “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including any interest thereon).



6.5.2
The Party (the “Payor”) that will make payments to the other Party (the “Payee”)
under this Agreement will make such payment without deduction or withholding for
Taxes except to the extent that any such deduction or withholding is required by
applicable law in effect at the time of payment.





[***] Confidential Treatment Requested.        Page 17 of 46

--------------------------------------------------------------------------------




6.5.3
Any Tax required to be withheld on amounts payable under this Agreement will be
paid by the Payor on behalf of the Payee to the appropriate governmental
authority, and the Payor will furnish the Payee with proof of payment of such
Tax. Any such Tax required to be withheld will be an expense of and borne by the
Payee. the Payor shall furnish to the Payee evidence of true and complete
payment of such Tax. If any such Tax properly owing by the Payee is assessed
against and paid by the Payor, then the Payee will indemnify and hold harmless
the Payor from and against such Tax.

6.5.4
Indirect Taxes. Amounts payable under this Agreement do not include any sales,
use, excise, value added or other applicable taxes, tariffs or duties. If any
taxing authority imposes a VAT, GST, sales, use, service, consumption, business
or similar tax with respect to any amounts owing under this Agreement, then the
Payor agrees to pay that amount if specified in a valid invoice or supply
exemption documentation. For avoidance of doubt, the Payee will not be entitled
to pass on to the Payor, and the Payor will not be obligated to pay or bear, any
tax that is based on the Payee’s real, personal or intangible property (whether
owned or leased), corporate structure, franchise, continuing business
operations, income, gross receipts, capital stock, net worth or imposed with
respect to the Payee’s engagement of employees or independent contractors or
that the Payee incurs upon subcontracting any work hereunder, in whole or in
part, to any affiliated or non-affiliated third party. The Payee is solely
responsible, to the extent required by applicable law, for identifying, billing,
and collecting the taxes payable by the Payor in all relevant federal, state,
county, municipal and other taxing jurisdictions and for filing all required tax
returns in a timely manner. To the extent that the Payee does not provide the
Payor a valid invoice (i.e., an invoice compliant with this Agreement and the
rules and regulations of the jurisdiction of both Parties, including separate
identification of the tax where legally required), the Payee shall be
responsible for any penalty resulting directly from such noncompliance. The
parties will cooperate in good faith to minimize taxes to the extent legally
permissible.

6
PAYMENTS FROM VERACYTE TO JJSI

7.1
In consideration of the collaboration and support of JJSI in developing
Diagnostic Products under the terms of this Agreement and the Program Plan,
Veracyte shall make the following payments to JJSI: (a) one percent (1%) of the
Net Cash Collections for Percepta v.2, (b) [***] of Net Cash Collections of
NasaRISK if Veracyte receives from JJSI (i) by [***] a minimum of [***] nasal
JJSI Samples and associated JJSI Clinical



[***] Confidential Treatment Requested.        Page 18 of 46

--------------------------------------------------------------------------------




Data from the [***] that meet the intended use set forth in the Program Plan and
(ii) by [***] a minimum of [***] nasal JJSI Samples and associated JJSI Clinical
Data from the [***] that meet the intended use set forth in the Program Plan,
(c) [***] of Net Cash Collections of NasaRISK if Veracyte receives from JJSI (i)
by [***] a minimum of [***] nasal JJSI Samples and associated JJSI Clinical Data
from the [***] that meet the intended use set forth in the Program Plan and (ii)
by [***] a minimum of [***] but less than [***] nasal JJSI Samples and
associated JJSI Clinical Data from the [***] that meet the intended use set
forth in the Program Plan  and (d) [***] of Net Cash Collections of NasaRISK if
Veracyte receives less than [***] nasal JJSI Samples and associated JJSI
Clinical Data from the [***] that meets the intended use set forth in the
Program Plan. Such payments respecting Net Cash Collections shall be due for
Percepta v.2 for a period of [***] years of commercial sales of Percepta v.2
following First Commercial Sale of Percepta v.2 and shall be due for NasaRisk
for a period of [***] years of commercial sales of NasaRisk following First
Commercial Sale of NasaRisk
7.2
Reports and Payments. During the Term following the First Commercial Sale of a
Diagnostic Product, Veracyte shall furnish to JJSI a quarterly written report,
as of the end of each Financial Quarter, showing (a) the Net Cash Collections of
each Diagnostic Product in each country in the world during the reporting
period; (b) the revenues payable under this Agreement on account of those Net
Cash Collections and the basis for calculating those revenues; and (c) the
exchange rates and other methodology used in converting into U.S. Dollars, from
the currencies in which sales were made, any payments due which are based on Net
Cash Collections. Veracyte will provide such reports to JJSI no later than the
[***] day following the last day of each Financial Quarter. Revenues shown to
have accrued by each report are due and payable to JJSI on the [***] day
following the end of such Financial Quarter. Veracyte will keep complete and
accurate records in sufficient detail to enable the revenues payable to be
determined and the information provided to be verified by JJSI’s accounting firm
pursuant to Section 8.2 (Audit).

7
JJSI AUDITS OF VERACYTE

8.1
Records Retention Commencing with the First Commercial Sale of a Diagnostic
Product, Veracyte shall keep complete and accurate records pertaining to the
sale of Diagnostic Products for a period of [***] Financial Years after the year
in which such sales occurred, and in sufficient detail to permit JJSI to confirm
the accuracy of the Net Cash Sales or revenues paid by Veracyte to JJSI
hereunder.



[***] Confidential Treatment Requested.        Page 19 of 46

--------------------------------------------------------------------------------




8.2
Audit

8.2.1
Appointment of Auditor. After the occurrence of the First Commercial Sale,
during the Term and for a period of [***] Financial Years thereafter, at the
written request and expense of JJSI, Veracyte shall permit an independent
certified public accountant of nationally recognized standing appointed by JJSI
and reasonably acceptable to Veracyte, at reasonable times and upon reasonable
notice, but in no case more than once per Financial Year, to examine the records
referred to in Section 8.1 (Records Retention) at the location where such
records are maintained. Such examination shall be for the sole purpose of
verifying the calculation and reporting of Net Cash Sales, and the correctness
of any revenue payment made under this Agreement for any period within the
preceding [***] Financial Years.

8.2.2
Confidentiality. As a condition to examining any records of Veracyte, such
auditor shall sign a nondisclosure agreement reasonably acceptable to Veracyte
in form and substance. Any and all records of Veracyte examined by such
independent certified public accountant shall be deemed Veracyte’s Confidential
Information.

8.2.3
Audit Report. Upon completion of the audit, the accounting firm shall provide
both Veracyte and JJSI with a written report disclosing whether the royalty
payments made by Veracyte are correct or incorrect and the specific details
concerning any discrepancies (“Audit Report”).

8.2.4
Additional Payments and Credits. If, as a result of any inspection of the books
and records of Veracyte, it is shown that Veracyte’s revenue payments under this
Agreement were less than the revenue amount which should have been paid then
Veracyte shall make all payments required to be made by paying JJSI the
difference between such amounts to eliminate any discrepancy revealed by said
inspection within [***] days of receiving the Audit Report. If, as a result of
any inspection of the books and records of Veracyte, it is shown that Veracyte’s
payments under this Agreement were greater than the amount that should have been
paid, then JJSI shall refund to Veracyte an amount equal to the difference
between the amounts paid by Veracyte and the revenue amounts which should have
been paid.

8.2.5
Costs of Audit. JJSI shall pay for such audit, except that if Veracyte is found
to have underpaid JJSI by more than [***] of the amount that should have been
paid, Veracyte shall reimburse JJSI’s reasonable costs of the audit.





[***] Confidential Treatment Requested.        Page 20 of 46

--------------------------------------------------------------------------------




9
INTELLECTUAL PROPERTY; LICENSES



9.1
Ownership of Technology.

 
9.1.1
Veracyte.



a)
Veracyte shall retain sole and exclusive Control of the Veracyte Background
Technology, Veracyte Data and Intellectual Property Rights thereto, and



b)
Veracyte shall solely own all right, title and interest in and to Veracyte
Development Technology, as well as Intellectual Property Rights thereto. JJSI
hereby assigns its right, title and interest in and to Veracyte Development
Technology as well as Intellectual Property Rights thereto, conceived of, or
conceived of and reduced to practice by JJSI its employees, Affiliates or Third
Party contractors and shall take steps necessary, and cause its employees to
take all steps necessary, to perfect this assignment.



9.1.2
JJSI.



a)
JJSI shall retain sole and exclusive Control of the JJSI Background Technology,
JJSI Materials and Intellectual Property Rights thereto, and



b)
JJSI shall solely own all right, title and interest in and to JJSI Development
Technology as well as Intellectual Property Rights thereto. Veracyte hereby
assigns its right, title and interest in and to JJSI Development Technology and
Intellectual Property Rights thereto conceived of or conceived of and reduced to
practice by Veracyte its employees, Affiliates or Third Party contractors and
shall take steps necessary, and cause its employees to take all steps necessary,
to perfect this assignment.



9.1.3
Joint.



a)
JJSI and Veracyte shall jointly own right, title and interest in and to Joint
Development Technology and Intellectual Property Rights thereto, without duty of
accounting. As a joint owner, each Party may exploit (including sublicense) any
Joint Development Technology and Intellectual Property Rights thereto in
anywhere in the world without accounting to, or obtaining consent from, the
other Party.



[***] Confidential Treatment Requested.        Page 21 of 46

--------------------------------------------------------------------------------






9.2
License Grants.



9.2.1
Licenses to Veracyte. Subject to the obligations of Article12 and the other
terms and conditions in this Agreement, JJSI hereby grants to Veracyte, for the
Term and in the Territory, a royalty-free non-exclusive license, with no right
to sublicense, to use the JJSI Materials solely for the purposes of developing
Diagnostic Products and seeking Regulatory Approval for Diagnostic Products
under JJSI Intellectual Property Rights concerning JJSI Materials, provided that
such license is limited to the Field. JJSI does not hereby grant Veracyte any
right or license to Commercialize the JJSI Materials, JJSI Background
Technology, or JJSI Development Technology, provided that Veracyte’s
Commercialization of Diagnostic Products shall not be deemed to be
Commercialization of JJSI Materials.



9.2.2
Licenses to JJSI. Subject to the obligations of Article 12 and the other terms
and conditions of this Agreement, Veracyte agrees to grant and hereby grants to
JJSI in the Territory a royalty-free, an irrevocable (except in the event that
Veracyte terminates this Agreement for breach by JJSI or JJSI insolvency as
provided in Article 13), non-exclusive license, with the right to sublicense, to
use the Veracyte Data under Veracyte Intellectual Property Rights respecting
Veracyte Data and Veracyte Development Technology for any therapeutic purpose
(including the development and commercialization of a Companion Diagnostic), and
to seek Regulatory Approval for Companion Diagnostics.

9.3
Acknowledgments.



9.3.1
Veracyte agrees and acknowledges that JJSI may, alone or in collaboration with a
Third Party, develop and/or commercialize a diagnostic test/tests to assess
patients for any indication including lung cancers without any obligations or
payment of any consideration to Veracyte; provided that, JJSI shall have no
right or license to utilize Veracyte Confidential Information, Veracyte
Background Technology, Veracyte Development Technology, or Veracyte’s
Intellectual Property Rights to any of the foregoing, in connection with such
development and/or commercialization, excepting for the licenses and rights
explicitly granted to JJSI under Section 9.2.2 in this Agreement with respect to
Companion Diagnostics.



9.3.2
JJSI agrees and acknowledges that Veracyte may, at its sole discretion, develop
and/or commercialize any diagnostic test, including developing any Veracyte test
as a companion diagnostic



[***] Confidential Treatment Requested.        Page 22 of 46

--------------------------------------------------------------------------------




for any drug, or for any indication, including lung cancer, for one or more
Third Parties; provided that, Veracyte shall have no right or license to use any
JJSI Materials, JJSI Confidential Information, JJSI Background Technology, JJSI
Development Technology, or JJSI’s Intellectual Property Rights to any of the
foregoing in connection with any such development and/or commercialization
activity except the development and commercialization of the Diagnostic
Products.


9.4
Further Actions. Each Party shall execute and deliver to the other Party all
documents and give all declarations regarding the licenses granted in this
Article 9, or otherwise granted under this Agreement, and reasonably cooperate
with the other Party, to the extent such documents, declarations and/or
cooperation are reasonably required to exercise the licenses and for the
recording or registration of the licenses granted hereunder at the various
intellectual property offices in the Territory for the benefit of such other
Party.



9.5
No Other Licenses. Each Party disclaims all implied rights to the grant by any
Party to the other Party of any license, right, title or interest in any Party’s
tangible property, or Intellectual Property Rights except as are expressly set
forth in this Agreement. For purposes of clarity, unless otherwise stated in
this Agreement, non-exclusive licenses to a Party’s property expressly exclude
the right to sublicense such Party’s property.



9.6
Trademarks.



9.6.1
Veracyte shall own all right, title and interest in and to any Trademarks
developed by or for Veracyte for use in connection with the Diagnostic Products
and shall be solely responsible for seeking and obtaining such Trademarks.
However, Veracyte shall not use or file any Trademarks that are identical to,
confusingly similar, or likely to be associated with the Trademarks developed by
JJSI for use in connection with Companion Diagnostics.



9.6.2
JJSI shall own all right, title and interest in and to all Trademarks developed
by or for JJSI for use in connection with Companion Diagnostics. However, JJSI
shall not use or file any Trademarks that are identical to, confusingly similar,
or likely to be associated with the Trademarks developed by Veracyte for use in
connection with Diagnostic Products.



9.6.3
Approval of Trademark Use. Neither Party shall use the other Party’s Trademarks
without the other Party’s written permission.



9.7
Disclosure of Technology and Patentable Inventions; Filing Procedures.



[***] Confidential Treatment Requested.        Page 23 of 46

--------------------------------------------------------------------------------






9.7.1
In the event that either Party, its Affiliates or Third Party contractors
generate Development Technology, that Party shall disclose such Development
Technology to the other Party at the JSC meeting immediately following the
generation of such Development Technology. In the event that such Development
Technology is JJSI or Veracyte Development Technology and the owner believes
that such Development Technology is patentable (“Patentable Inventions”) and
desires to file for such protection, applications for Patent Rights, if any,
shall be filed as per Sections 9.7.2 and 9.7.3. In the event such Development
Technology is Joint Development Technology applications for Patent Rights, to
such Joint Development Technology, if any shall be filed as per Sections 9.7.4



9.7.2
Veracyte shall, at its own cost, have the first right, but not the obligation,
to file for, prosecute, maintain, enforce and defend any and all Patent Rights
claiming the Patentable Inventions to Veracyte Development Technology (“Veracyte
Inventions”).



9.7.3
JJSI or its designated Affiliate shall, at its own cost, have the first right,
but not the obligation, to file for, prosecute, maintain, enforce and defend any
and all Patent Rights claiming the Patentable Inventions to JJSI Development
Technology (“JJSI Inventions”).



9.7.4
The Parties through the JSC, shall promptly discuss and decide whether to seek
Patent Rights to Joint Development Technology, JJSI shall at its cost have the
first right but not the obligation to file applications for, prosecute,
maintain, and obtain extensions for any Patent Rights claiming Joint Development
Technology on behalf of itself and Veracyte. If JJSI decides not to exercise its
right to file for such Patent Rights, JJSI shall promptly inform Veracyte in
writing and Veracyte shall have the second right, but not the obligation, to
file applications for, prosecute, maintain, and obtain extensions for any Patent
Rights claiming such Joint Development Technology at its own expense on behalf
of itself and JJSI. The Party who elects to file for Patent Rights shall be
known as the “Filing Party” and the other Party shall be known as the
“Non-Filing Party.” The Filing Party shall (i) provide the Non-Filing Party with
a copy of any patent application claiming such Joint Development Technology and
a proposed filing date, at least [***] calendar days before the proposed filing
date in its priority country and (ii) consider comments from the Non-Filing
Party provided such comments are provided to the Filing Party at least [***]
days prior to the proposed filing date. Thereafter, the Filing Party shall
control the prosecution and maintenance of or acquisition of term extensions to
such Patent Rights. If at any time



[***] Confidential Treatment Requested.        Page 24 of 46

--------------------------------------------------------------------------------




the Filing Party no longer wishes the control of the prosecution and maintenance
of or acquisition of term extensions to such Patent Rights, in a particular
country, the Filing Party shall inform the Non-Filing Party at least [***]
calendar days prior to the deadline to respond to any outstanding action with
the relevant patent office. In the event that the Non-Filing Party wishes to
assume control of the prosecution and maintenance of or acquisition of term
extensions to such Patent Rights at its own expense, the Non-Filing Party shall,
promptly upon receipt of notice from the Filing Party, inform the Filing Party
and the Filing Party shall take all steps necessary to transfer control of the
prosecution and maintenance of or acquisition of term extensions to such Patent
Rights to the Non-Filing Party.


9.7.5
If either JJSI or Veracyte becomes aware of any infringement, anywhere in the
world, of any issued patent within the Patent Rights to Joint Development
Technology (“Joint Patent Rights”), it will promptly notify the other Party in
writing to that effect.



9.7.6
JJSI shall have the first right, but not the obligation, to take action to
obtain a discontinuance of infringement or bring suit against a Third Party
infringer of any such Joint Patent Rights within [***] calendar days from the
date of notice and to join Veracyte as a party plaintiff. Veracyte agrees to be
joined as a plaintiff if required for standing purposes or damages. JJSI shall
bear all the expenses of any suit brought by it claiming infringement of any
Joint Patent Right. Veracyte will reasonably cooperate with JJSI, at JJSI’s
expense, in any such suit. If, after the expiration of such [***] day period
(or, if earlier, the date upon which JJSI provides written notice that it does
not plan to bring suit), JJSI has not obtained a discontinuance of infringement
of the Joint Patent Right or filed suit against any such Third Party infringer
of the Joint Patent Right, then Veracyte shall have the right, but not the
obligation, to bring suit against such Third Party infringer of the Joint Patent
Right, provided that Veracyte shall bear all the expenses of such suit. JJSI
will reasonably cooperate with Veracyte, at Veracyte’s expense, in any such suit
for infringement of a Joint Patent Right brought by Veracyte against a Third
Party. JJSI agrees to be joined as a plaintiff if required for standing purposes
or damages. In the event that both JJSI and Veracyte are joint plaintiffs any
recoveries obtained by JJSI or Veracyte, as applicable, as a result of any
proceeding against such a Third Party infringer shall be allocated as follows:
In the event both JJSI and Veracyte are joint plaintiffs in any enforcement
procedure and share the costs/expenses of such action: (a) such recovery shall
first be used to reimburse each Party for all reasonable attorney fees and other
litigation costs actually incurred in connection with such litigation by



[***] Confidential Treatment Requested.        Page 25 of 46

--------------------------------------------------------------------------------




that Party, and (b) any remainder shall be equally shared by the Parties. In the
event one Party elects not to share in costs/expenses of any enforcement
procedure, all recovery shall be allocated to the other Party bringing the
enforcement action on its own behalf.


9.8
Third Party Licenses. The Parties acknowledge that additional licenses or rights
from Third Parties may be required in order to perform the Development and/or
Commercialization of the Diagnostic Products. If a Party becomes aware of such
possible requirement, it shall promptly inform the other Party. It shall be
Veracyte’s sole responsibility, at its sole discretion and expense, whether or
not to enter into agreement with a Third Party regarding such licenses or rights
for performance of the Development and/or Commercialization of Diagnostic
Products. Veracyte shall be solely responsible for any costs associated with
such agreement. Veracyte decision not to enter into such agreement shall in no
event be deemed as a breach under this Agreement, provided that JJSI will not be
obligated to continue its performance under this Agreement if it in good faith
determines that the purpose of this Agreement or its performance would breach
Third Party rights.



10
REPRESENTATIONS, WARRANTIES AND COVENANTS



10.1
General.



10.1.1
Veracyte hereby represents, warrants and covenants to JJSI as follows as of the
Effective Date:



a)
it is a corporation or entity duly organized and validly existing under the laws
of Delaware;



b)
the execution, delivery and performance of this Agreement by Veracyte (i) has
been duly authorized by all requisite corporate action and does not require any
shareholder action or approval, (ii) will not violate or otherwise conflict with
any material contract, license, franchise, permit or Applicable Law by which
Veracyte is bound or otherwise subject;



c)
it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;



d)
it shall at all times comply with all Applicable Laws relating to its activities
under this Agreement;

e)
it has (or, as applicable, will have) the full right and interest in all
Veracyte Background Technology and Veracyte Data, and



[***] Confidential Treatment Requested.        Page 26 of 46

--------------------------------------------------------------------------------




related Intellectual Property Rights, as necessary to use for purposes of its
obligations hereunder and to provide the rights granted to JJSI hereunder;
f)
to its knowledge, the making, using, importing, offering for sale, keeping or
selling of Diagnostic Products pursuant to this Agreement will not infringe or
conflict with any third party Patent Rights;

g)
as of the Effective Date, it is not the subject of and it is not aware of any
pending or threatened action, suit, proceeding or claim by a third party
challenging Veracyte’s rights in, or the validity or scope of, any Veracyte
Intellectual Property Rights respecting Veracyte Background Technology or
Veracyte Data that are necessary to use for purposes of its obligations
hereunder or necessary to provide the rights granted to JJSI hereunder.

h)
Veracyte shall comply with JJSI’s policy on data safeguards attached hereto as
Exhibit B.

Notwithstanding the above in this Section 10.1.1, Veracyte will not be construed
to have breached a warranty in this Section 10.1.1 for a nominal Veracyte breach
that is solely the result of a breach by JJSI of one or more warranties under
Section 10.1.2.
10.1.2
JJSI hereby represent, warrant and covenant to Veracyte as follows as of the
Effective Date:



a)
it is a corporation or entity duly organized and validly existing under the laws
of New Jersey;



b)
the execution, delivery and performance of this Agreement by JJSI (i) has been
duly authorized by all requisite corporate action and does not require any
shareholder action or approval and (ii) will not violate or otherwise conflict
with any material contract, license, franchise, permit or Applicable Law by
which JJSI is bound or otherwise subject;



c)
it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;



d)
it shall at all times comply with all Applicable Laws relating to its activities
under this Agreement;

e)
it has (or, as applicable, will have) the full right and interest in all JJSI
Material, and related Intellectual Property Rights, as



[***] Confidential Treatment Requested.        Page 27 of 46

--------------------------------------------------------------------------------




necessary to use for purposes of its obligations hereunder and to provide the
rights granted to Veracyte hereunder;
f)
to its knowledge, the use of the JJSI Material and JJSI Data in the development
of the Diagnostic Products pursuant to this Agreement will not infringe or
conflict with any third party Patent Rights, privacy rights or other contractual
obligations;

g)
as of the Effective Date, it is not the subject of and it is not aware of any
pending or threatened action, suit, proceeding or claim by a third party
challenging JJSI rights in, or the validity or scope of, any JJSI Intellectual
Property Rights respecting JJSI Material that is necessary to use for purposes
of its obligations hereunder or necessary to provide the rights granted to
Veracyte hereunder.

h)
JJSI shall comply with JJSI’s policy on data safeguards attached hereto as
Exhibit B.

Notwithstanding the above in this Section 10.1.2, JJSI will not be construed to
have breached a warranty in this Section 10.1.2 for a nominal JJSI breach that
is solely the result of a breach by Veracyte of one or more warranties under
Section 10.1.1.


10.2
Debarment and Exclusion. Each Party represents and warrants that to the best of
its knowledge as of the Effective Date neither it, nor any of its employees or
agents working on the subject matter of this Agreement, has ever been, is
currently, or is the subject of a proceeding that could lead to it becoming, as
applicable, a Debarred Entity or Debarred Individual, an Excluded Entity or
Excluded Individual or a Convicted Entity or Convicted Individual, nor are they
listed on the FDA’s Disqualified/Restricted List for clinical investigators.
Each Party further covenants, represents and warrants that if, during the Term,
it, or any of its employees or agents working on their behalf, becomes or is the
subject of a proceeding that could lead to that Party with respect to the
subject matter hereof, becoming, as applicable, a Debarred Entity or Debarred
Individual, an Excluded Entity or Excluded Individual or a Convicted Entity or
Convicted Individual, or added to FDA’s Disqualified/Restricted List for
clinical investigators, such Party shall immediately notify the other Party, and
the Parties shall undertake discussions with respect to such notification. This
provision shall survive termination or expiration of this Agreement. For
purposes of this provision, the following definitions shall apply:





[***] Confidential Treatment Requested.        Page 28 of 46

--------------------------------------------------------------------------------




10.2.1
A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a person that has an approved or pending drug product application.



10.2.2
A “Debarred Entity” is a corporation, partnership or association that has been
debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting or
assisting in the submission of any abbreviated drug application, or a subsidiary
or Affiliate of a Debarred Entity.



10.2.3
An “Excluded Individual” or “Excluded Entity” is (i) an individual or entity, as
applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal health care programs such as Medicare or
Medicaid by the Office of the Inspector General (OIG/HHS) of the U.S. Department
of Health and Human Services, or (ii) is an individual or entity, as applicable,
who has been excluded, debarred, suspended or is otherwise ineligible to
participate in federal procurement and non-procurement programs, including those
produced by the U.S. General Services Administration (GSA).



10.2.4
A “Convicted Individual” or “Convicted Entity” is an individual or entity, as
applicable, who has been convicted of a criminal offense that falls within the
ambit of 42 U.S.C. §1320a – 7(a), but has not yet been excluded, debarred,
suspended or otherwise declared ineligible.



10.2.5
“FDA’s Disqualified/Restricted List” is the list of clinical investigators
restricted from receiving investigational drugs, biologics or devices if FDA has
determined that the investigators have repeatedly or deliberately failed to
comply with regulatory requirements for studies or have submitted false
information to the study sponsor.



10.3
Disclaimer. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS AGREEMENT, NEITHER VERACYTE NOR JJSI MAKES, AND EACH HEREBY EXPRESSLY
DISCLAIMS, ANY REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, WHETHER
IN FACT OR IN LAW, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.



10.4
No Representations Regarding Approval or Commercial Success. Neither Party makes
any representations or warranties as to: (a) whether Diagnostic Products will be
approved for commercial sale by the applicable Regulatory Authorities; or (b)
the commercial potential or success of Diagnostic Products.





[***] Confidential Treatment Requested.        Page 29 of 46

--------------------------------------------------------------------------------




11
INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE



11.1
Indemnification by JJSI. JJSI shall indemnify, defend and hold harmless Veracyte
and its Affiliates, and their officers, directors, employees, agents and
representatives (collectively, “Veracyte Indemnitees”) from any and all Losses
resulting from any Third Party suits, claims, actions or demands (collectively,
“Third Party Claims”), to the extent arising out of or relating to:



11.1.1
JJSI or its designees breach of any obligation, covenant, agreement,
representation or warranty of JJSI or its designees contained in this Agreement;
or



11.1.2
any violation of Applicable Law by JJSI or its designees in connection with the
performance of JJSI’s obligations under this Agreement; or



11.1.3
JJSI or its designees acts or omissions in its conduct of the Development
Activities; or

11.1.4
the exercise of rights granted to JJSI hereunder, including JJSI’s development,
sale, or provision of any therapeutic product resulting from such exercise of
rights or JJSI’s development, sale or provision of a Companion Diagnostics;



provided, however, JJSI shall not be obligated to indemnify, defend or hold
harmless a Veracyte Indemnitee under this Section 11.1 from any Third Party
Claim or for any Losses incurred by a Veracyte Indemnitee to the extent arising
out of or attributable to (i) any act or omission by a Veracyte Indemnitee or
its designees, which constitutes negligence or willful misconduct on the part of
a Veracyte Indemnitee or its designees or (ii) any breach of a representation or
warranty by Veracyte.


11.2
Indemnification by Veracyte. Veracyte shall indemnify, defend and hold harmless
JJSI and its Affiliates, and their officers, directors, employees, agents and
representatives (collectively, “JJSI Indemnitees”) from and against any and all
Losses resulting from any Third Party Claims arising out of or relating to:



11.2.1
Veracyte or its designees breach of any obligation, covenant, agreement,
representation or warranty of Veracyte contained in this Agreement;



11.2.2
any violation of Applicable Law by Veracyte or its designees, in connection with
the performance of Veracyte’s obligations under this Agreement; or



[***] Confidential Treatment Requested.        Page 30 of 46

--------------------------------------------------------------------------------






11.2.3
Veracyte or its designees acts or omission in its conduct of the Development
Activities; or



11.2.4
the exercise of rights granted to Veracyte hereunder, including Veracyte’s
development, sale, or provision of Diagnostic Products;



provided, however, Veracyte shall not be obligated to indemnify, defend or hold
harmless a JJSI Indemnitee under this Section 11.2 from any Third Party Claim or
for any Losses incurred by a JJSI Indemnitee to the extent arising out of or
attributable to (i) any act or omission by a JJSI Indemnitee, or its designees
which constitutes negligence or willful misconduct on the part of a JJSI
Indemnitee or its designees or (ii) any breach of a representation or warranty
by JJSI.


11.3
Control of Defense. Any entity entitled to indemnification under Section 11.1 or
Section 11.2 of this Agreement shall give written notice to the indemnifying
Party of any Third Party Claims that may be subject to indemnification, promptly
after learning of such Third Party Claim. Within a reasonable time after
receiving such notice, the indemnifying Party shall assume the defense of such
Third Party Claims with counsel reasonably satisfactory to the indemnified
Party. The indemnified Party shall cooperate with the indemnifying Party in such
defense. The indemnified Party may, at its option and expense, be represented by
counsel of its choice in any action or proceeding with respect to such Third
Party Claim. The indemnifying Party shall not be liable for any litigation costs
or expenses incurred by the indemnified Party without the indemnifying Party’s
written consent, such consent not to be unreasonably withheld. The indemnifying
Party shall not settle any such Third Party Claim if such settlement (a) does
not fully and unconditionally release the indemnified Party from all liability
relating thereto, (b) adversely impacts the rights granted to the indemnified
Party under this Agreement in a material way, or (c) admits liability on the
part of the indemnified Party, unless the indemnified Party otherwise agrees in
writing. The indemnified Party shall not settle any Third Party Claim for which
indemnification is sought hereunder without the prior written consent of the
indemnifying Party.



11.4
Limitation of Liability. EXCEPT WITH RESPECT TO SUCH DAMAGES THAT ARISE DUE TO
(A) A PARTY’S WILLFUL MISCONDUCT UNDER THIS AGREEMENT, OR (B) ANY BREACH OF
INDEMNIFICATION OBLIGATIONS UNDER THIS ARTICLE 11, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY FOR CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES FOR ANY CAUSE OF ACTION, WHETHER IN CONTRACT, TORT OR



[***] Confidential Treatment Requested.        Page 31 of 46

--------------------------------------------------------------------------------




OTHERWISE, INCLUDING, WITHOUT LIMITATION, LOST REVENUES, PROFITS OR BUSINESS
OPPORTUNITIES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER OR
NOT THE OTHER PARTY WAS OR SHOULD HAVE BEEN AWARE OF THE POSSIBILITY OF THESE
DAMAGES.


11.5
Insurance.



11.5.1
Each Party shall maintain in full force and effect during the Term, and for a
period of not less than [***] years thereafter, valid and collectible insurance
policies providing liability insurance coverage to protect against potential
liabilities and risk arising out of activities to be performed under this
Agreement.



11.5.2
During the Term, and for a period of not less than (3) years thereafter,
Veracyte shall maintain (a) commercial general liability insurance with limits
not less than [***] general aggregate, [***] per occurrence, and [***] for
personal and advertising injury, (b) umbrella liability with limits of not less
than [***] per occurrence and [***] general aggregate, and (c) products and
professional liability insurance of [***] in the aggregate and [***] per
occurrence. If such coverage is written on a claims made form, Veracyte will
maintain continuous coverage for all products either by purchase of extended
reporting coverage if the policy is cancelled, replaced or terminated or by
purchase of replacement coverage using the retroactive date from the prior
policy (nose coverage). Such Insurance shall include worldwide coverage.



11.5.3
During the Term of this agreement, and for a period of not less than [***] years
thereafter, JJSI shall maintain (a) commercial general liability insurance with
a limit not less than [***] general aggregate, [***] per occurrence, [***]
aggregate for products and completed operations, and [***] for personal and
advertising injury and (b) product liability insurance with a limit not less
than [***] each occurrence and [***] annual aggregate. Such Insurance shall
include worldwide coverage.



11.5.4
With the exception of JJSI’s product liability insurance, all insurance required
in these provisions shall be placed with an insurer with an A.M. Best Rating not
less than A-/VII.



11.5.5
Upon written request, Veracyte and JJSI shall furnish the respective party with
certificates of insurance evidencing required coverage under this agreement and
notify the other Party in writing in the event of insurance cancellation.





[***] Confidential Treatment Requested.        Page 32 of 46

--------------------------------------------------------------------------------




12
CONFIDENTIALITY



12.1
Confidentiality Obligation and Restrictions on Use. As of and after the
Effective Date, all Confidential Information disclosed, revealed or otherwise
made available by one Party (“Disclosing Party”) to the other Party (“Receiving
Party”) under, or as a result of, this Agreement, the drafts of the Non-Binding
Discussion Guide, or the MTA, is furnished to the Receiving Party solely to
permit the Receiving Party to exercise its rights, and perform its obligations
under, and subject to the provisions and limitations of, this Agreement and may
be used by the Receiving Party only for such purposes. The Receiving Party shall
not use any of the Disclosing Party’s Confidential Information for any other
purpose, and shall not disclose, reveal or otherwise make any of the Disclosing
Party’s Confidential Information available to any other person, firm,
corporation or other entity, without the prior written authorization of the
Disclosing Party. As of and after the Effective Date, all exchanges of
Confidential Information shall be governed by the provisions of this Agreement,
whether such exchange took place before or after the Effective Date. In
furtherance of the Receiving Party’s obligations under this Article 12, the
Receiving Party shall protect the Disclosing Party’s Confidential Information to
the same extent it protects its own confidential information of like kind and
sensitivity. Without limiting the generality of this Section 12.1, the Receiving
Party shall disclose any of the Disclosing Party’s Confidential Information only
to those of its Affiliates, officers, employees, licensors, licensees,
sublicensees, contractors, collaborators, consultants, investigators, attorneys
and financial advisors that have a need to know the Disclosing Party’s
Confidential Information (as determined in the Receiving Party’s sole
discretion), in order for the Receiving Party to exercise its rights and perform
its obligations under this Agreement, and only if such Affiliates, officers,
employees, licensors, licensees, sublicensees, Third Party contractors,
attorneys and financial advisors have executed appropriate written agreements on
confidentiality and non-use containing substantially similar terms regarding
confidentiality and non-use as those set out in this Agreement or are otherwise
bound by obligations of confidentiality effectively prohibiting the unauthorized
use or disclosure of the Disclosing Party’s Confidential Information. The
Receiving Party shall (i) promptly furnish the Disclosing Party with written
notice of any known unauthorized use or disclosure of any of the Disclosing
Party’s Confidential Information by any Affiliates, officers, employees,
licensors, licensees, sublicensees, Third Party contractors, attorneys or
financial advisors of the Receiving Party, (ii) unless authorized by the
Disclosing Party, be liable to the Disclosing Party for such unauthorized use or
disclosure and (iii) take all actions that the Disclosing Party reasonably



[***] Confidential Treatment Requested.        Page 33 of 46

--------------------------------------------------------------------------------




requests in order to prevent any further unauthorized use or disclosure of the
Disclosing Party’s Confidential Information.


For purposes of clarity, a Party owning Confidential Information under the terms
of this Agreement that was produced by the other Party shall be deemed the
“Disclosing Party” and the other Party the “Receiving Party” for purposes of
this Article 12.


12.2
Exceptions.



12.2.1
Confidential Information shall not include information that:



a)
is or becomes publicly available through no breach of this Agreement by the
Receiving Party;



b)
was known to the Receiving Party or its Affiliates prior to disclosure under
this Agreement or the Research Agreement by the Disclosing Party (as evidenced
by the Receiving Party’s or its Affiliates’ officers’, employees’, licensees’,
sublicensee’s, Third Party contractors’, attorneys’, or financial advisors’
written records); or



c)
is disclosed, revealed or otherwise made available to the Receiving Party or its
Affiliates by a Third Party that, to the Receiving Party’s or its Affiliates’
knowledge, is under no obligation of confidentiality relating to such
information; or



d)
was independently developed by or for the Receiving Party or its Affiliate
without use of or reference to the Confidential Information of the other Party,
as evidenced by the Receiving Party’s or its Affiliates’, officers’, employees’,
licensees’, sublicensee’s, Third Party contractors’, attorneys’, or financial
advisors’ written records.



12.3
Compelled Disclosure: Any Party may disclose Confidential Information to the
extent it is required to be disclosed under any court order, securities
regulation, government enforcement action or Applicable Law (collectively
“Compelled Disclosure”), provided that the Receiving Party, unless prohibited
by, or made impractical by the timing of, the Compelled Disclosure, provides the
Disclosing Party with the following (i) prompt notice of any Compelled
Disclosure, including any orders or statutory provisions related thereto no less
than [***] Business Days from the date of the proposed disclosure (ii) the text
of the proposed disclosure, (ii) reasonable assistance to the Disclosing Party’s
efforts to limit the scope of the proposed disclosure to such Confidential
Information which is



[***] Confidential Treatment Requested.        Page 34 of 46

--------------------------------------------------------------------------------




necessary to satisfy such Compelled Disclosure and (iv) reasonable assistance to
protect the Disclosing Party’s Confidential Information that is not subject to
the Compelled Disclosure from disclosure to the public or to any governmental or
quasi-governmental body. For Clarity, disclosure as part of a submission seeking
Regulatory Approval is not a “Compelled Disclosure” under this provision.


12.4
Comingled Disclosures: The Parties agree and acknowledge that the incorporation
of one Party’s Confidential Information or the comingling of both Parties’
Confidential into one or more documents does not transfer ownership of such
Confidential Information to the drafter or drafters of such documents.

    
12.5
Term of Confidentiality Obligations. All of the Receiving Party’s obligations
under Section 12.1 with respect to the protection of the Disclosing Party’s
Confidential Information shall survive for a period of seven (7) years following
the expiration or termination of this Agreement for any reason.



12.6
Publicity. No public announcement concerning the existence, terms or subject
matter of this Agreement shall be made, either directly or indirectly, by any
Party, without first obtaining the prior written approval of the other Party and
agreement upon the nature and text of such public announcement which such
agreement and approval shall not be unreasonably withheld.



12.7
Non-Use of Names. No Party (or its Affiliates) shall use, either directly or
indirectly, the Trademarks of the other Party (or its Affiliates), or the name
of the other Party, any of its respective officers, employees or board members
in any publicity, marketing advertising or other documents (or other
disclosures) unless a copy or transcript of the proposed disclosure is submitted
to and approved in advance in writing by the other Party (in its sole
discretion).



12.8
Prior Confidentiality Agreements. This Agreement supersedes the MTA with respect
to information disclosed thereunder and supersedes any other confidentiality
agreement between the Parties with respect to information to be used under this
Agreement. Any such information disclosed pursuant to the MTA or any other
confidentiality agreement shall be deemed Confidential Information of the
applicable Party for purposes of this Agreement, subject to the exceptions
specified in Section 12.2.



12.9
Publications. No Party, its Affiliates or Third Party contractors shall submit a
publication to a journal, paper, magazine or any other such



[***] Confidential Treatment Requested.        Page 35 of 46

--------------------------------------------------------------------------------




similar disclosure relating to the Data, the Development or Commercialization of
a Diagnostic Product without the prior written agreement of the other Party,
such permission shall not be unreasonably withheld. The Party desiring to
publish such proposed publication shall submit a copy of the same to the other
Party at least [***] calendar days prior to submission of the same to any third
party. If the non-publishing Party’s Confidential Information is disclosed in
the draft, at the written request of the non-publishing Party, the publishing
Party shall remove such Confidential Information. If the non-publishing Party
identifies any potentially patentable material that the non-publishing Party
Controls under this Agreement, the publishing Party will delay submission of the
proposed publication to allow for the filing of patent applications by the
non-publishing Party. Such delay shall not exceed an additional ninety (90)
days. If the publishing Party does not receive the non-publishing Party’s
written request within the [***] day period of this Section 12.9, the publishing
Party may submit or publish the proposed draft without further delay. The
non-publishing Party’s contribution shall be acknowledged in any publication by
co-authorship or acknowledgment, in accordance with International Committee of
Medical Journal Editors guidelines, and the publishing party shall reasonably
consider any comments that the other Party may have with respect to the proposed
publication.
12.10
SEC Filings. To the extent a Party reasonably believes that it is required by
governmental regulation (such as the Securities & Exchange Commission
regulations) to disclose the execution and/or terms of this Agreement or, the
Program Plan or Commercialization Plan, it shall notify the other Party prior to
execution of the Agreement. In addition, that Party shall: (a) provide the other
Party with at least [***] Business Days prior notice of the intended disclosure;
(b) provide the other Party with a draft of the intended disclosure for review
and comments; and (c) incorporate the other Party’s reasonable requests to
modify the draft disclosure (including without limitation, redactions of that
Party’s Confidential Information); and d) as promptly as reasonably practicable,
provide the other Party with a copy of the relevant portions of any SEC comment
letter or other written communication that expresses an objection by the SEC
staff to any redaction or omission of information about, or specific terms or
provisions of, the Agreement, or Program Plan or Commercialization Plan, from
such filing; and (e) before publicly disclosing such information or restoring
the redacted terms or provisions in the disclosure, incorporate the other
Party’s timely and reasonable requests to modify the draft disclosure (including
without limitation, revised redacted terms or provisions in the disclosure)
unless the Party believes in its reasonable judgment and pursuant to advice from
legal counsel that any SEC comment letter or other written communication



[***] Confidential Treatment Requested.        Page 36 of 46

--------------------------------------------------------------------------------




pursuant to clause (d) or applicable law or regulation requires such disclosure;
and make itself available for discussions on the subject.


13
TERM AND TERMINATION



13.1
Term. This Agreement shall become effective as of the Effective Date. Unless
earlier terminated pursuant to the provisions of this Article 12, this Agreement
shall remain in full force and effect until the date that the last to expire
revenue sharing obligation under Article 7 expires.



13.2
Termination of This Agreement Prior to Expiration of the Term. This Agreement
may be terminated prior to the end of the Term in the following circumstances.
The Parties shall provide written notices of termination pursuant to the
obligations of this Section 13.2.



13.2.1
JJSI Termination Without Cause. Commencing at the [***] year anniversary of the
Effective Date, JJSI may terminate this Agreement in its entirety without cause
by providing at least [***] calendar days prior written notice to Veracyte at
any time during the Term.



13.2.2
Termination for Material Breach. If either Party commits a material breach or
default of any of its obligations hereunder (such Party, the “Breaching Party”),
the other Party hereto (the “Non-Breaching Party”) may give the Breaching Party
written notice of such material breach or default. Such written notice shall
clearly identify the applicable breach and the Non-Breaching Party’s intention
to terminate this Agreement. If the Breaching Party fails to cure such breach or
default within [***] calendar days after the date of the Non-Breaching Party’s
written notice thereof, or if the Breaching Party fails to commence using
Commercially Reasonable Efforts to cure such breach or default within such [***]
calendar day period, this Agreement may be terminated by the Non-Breaching
Party’s second written notice to the Breaching Party sent after the end of the
[***] day cure period. Such second written notice terminates this Agreement upon
the Breaching Party’s receipt of such second written. If the Breaching Party
indicates by written notice that it will be unable or is unwilling to cure the
breach, this Agreement may be terminated by Non-Breaching Party’s second written
notice, which is effective to terminate this Agreement immediately upon the
Breaching Party’s receipt thereof.



13.2.3
Termination for Insolvency. Each Party shall have the right to terminate this
Agreement, immediately by giving written notice of termination to the other
Party, if the other Party files a voluntary petition, or if an involuntary
petition is granted in respect of the other



[***] Confidential Treatment Requested.        Page 37 of 46

--------------------------------------------------------------------------------




Party and appeal proceedings are not commenced within [***] Business Days from
the date of such petition under the bankruptcy provisions of Applicable Law, or
the other Party is declared insolvent, undergoes voluntary or involuntary
dissolution, or makes an assignment for the benefit of its creditors, or is
unable to pay its debts as they come due, or suffers the appointment of a
receiver or trustee over all, or substantially all, of its assets or properties.
All rights and licenses granted under or pursuant to this Agreement by Veracyte
to JJSI, and by JJSI to Veracyte, are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Article 101 (52) of the U.S. Bankruptcy
Code. The Parties agree that each Party, as a licensee of such Intellectual
Property Rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the U.S. Bankruptcy Code.


13.3
Consequences of Termination or Expiration of this Agreement. Except as expressly
provided in this Agreement, upon termination or expiration of this Agreement for
any reason, all licenses granted to each Party by the other Party in this
Agreement shall automatically terminate. In the event that either Party
terminates this Agreement prior to the end of Term, licenses are hereby granted,
continued, or terminated as specified, property shall be transferred, and
payments shall be made as follows:

a)    If JJSI terminates this Agreement pursuant to Section 13.2.1 (Without
Cause) (i) JJSI shall shall pay Veracyte for any Milestone Events already
completed by Veracyte and not previously paid by JJSI, (ii) the licenses granted
to Veracyte under this Agreement shall continue, and (iii) and the licenses
granted to JJSI under this Agreement shall continue.


b) If JJSI terminates this Agreement pursuant to Section 13.2.2 (for Material
Breach by Veracyte), the licenses granted to JJSI under this Agreement shall
survive such termination.


c)    If JJSI terminates this Agreement pursuant to Section 13.2.3 (Insolvency)
all licenses granted to JJSI under this Agreement shall be remain in effect.


d)    If Veracyte terminates this Agreement pursuant to Section 13.2.2 (for
Material Breach by JJSI) (i) JJSI shall pay Veracyte for any Milestone Events
already completed by Veracyte and not previously paid by JJSI and (ii) all
licenses granted to Veracyte under this Agreement shall remain in effect.




[***] Confidential Treatment Requested.        Page 38 of 46

--------------------------------------------------------------------------------




e) If Veracyte terminates this Agreement pursuant to Section 13.2.3 (Insolvency)
all licenses granted to Veracyte under this Agreement shall remain in effect.


13.4
Return of Confidential Information. Following any termination or expiration of
this Agreement, and upon written request of the other Party, each Party shall,
and shall cause its Affiliates to, return or destroy all of the other Party’s
Confidential Information it has received under this Agreement [***] calendar
days after such written request, provided (i) that the owner of such
Confidential Information provides the other Party with written instructions
concerning whether such information should be returned or destroyed (including
any requests for certification of destruction) within [***] Business Days from
such termination or expiration and (ii) that the Confidential Information is not
necessary for the receiving party to be able to exercise its rights retained
after termination or expiry of this Agreement. Notwithstanding the foregoing a
single copy of such Confidential Information may be retained by such other Party
for the sole purpose of determining the scope of obligations incurred under this
Agreement and shall provide the other Party with certification by an officer of
the company that all such materials have been destroyed.



13.5
Survival. Termination of the Agreement for whatever reason in accordance with
the provisions hereof or expiration of this Agreement shall not affect the
accrued rights of the Parties, and shall not limit remedies that may be
otherwise available in law or equity. Article 8 (JJSI Audits of Veracyte),
Article 9 (Intellectual Property; Licenses) as provided in Section 13.3 above,
Article 10 (Representations, Warranties and Covenants), Article 11
(Indemnification; Limitation of Liability; Insurance), Article 12
(Confidentiality), Article 13 (Term and Termination, Article 14 (Miscellaneous)
together with any other provision that, either expressly or by its nature is
intended to survive, shall survive expiration or termination of this Agreement
for any reason.





14
MISCELLANEOUS



14.1
Assignment. This Agreement may not be assigned by either Party in whole or in
part without the prior written consent of the other Party, except that either
Party may assign its rights under this Agreement to an Affiliate or in
connection with the sale of all or substantially all of the assets to which this
Agreement relates. This Agreement shall be binding upon the successors and
permitted assigns of the Parties.





[***] Confidential Treatment Requested.        Page 39 of 46

--------------------------------------------------------------------------------




14.2
Affiliates. Each Party has the right, in its sole discretion, to perform some or
all of its obligations and exercise some or all of its rights under this
Agreement through its Affiliates.



14.3
Relationship of the Parties. The status of a Party under this Agreement shall be
that of an independent contractor. Nothing contained in this Agreement shall be
construed as creating a partnership, joint venture or agency relationship
between the Parties or as granting either Party the authority to bind or
contract any obligation in the name of or on the account of the other Party or
to make any statements, representations, warranties or commitments on behalf of
the other Party.



14.4
Non-Exclusive Relationship. Subject to the restrictions set forth in Article 9
(Intellectual Property; Licenses), this Agreement is a non-exclusive agreement
in that: (a) JJSI may develop and commercialize a diagnostic test for the
diagnosis of lung cancer alone or in collaboration with a Third Party, without
any obligations or consideration to Veracyte; and (b) Veracyte may develop and
commercialize other diagnostic products, including for the diagnosis of lung
cancer and alone or with a Third Party, provided that neither Party shall use
any Confidential Information or Technology Controlled by the other Party in
connection with any such development or commercialization activity.



14.5
Fair Market Value. The compensation set forth above represents the fair market
value of the obligations contained in this Agreement, has not been determined in
a manner which takes into account the volume or value of any referrals or
business otherwise generated between Veracyte and JJSI that would be prohibited
by the federal anti-kickback law set forth in 42 U.S.C. §1320a-7b, and shall not
obligate Veracyte to purchase, use, recommend or arrange for the use of any
products offered by JJSI or any of its Affiliates.

14.6
Payment Reporting. The Physician Payments Transparency Requirements of the
Patient Protection and Affordable Care Act of 2010 (codified at 42 U.S.C.
1320a-7h) and implementing regulations, require JJSI to annually report to the
Centers for Medicare and Medicaid Services (“CMS”) certain information about
payments and transfers of value provided directly or indirectly to U.S.
physicians and teaching hospitals. As required by law, JJSI will report to CMS
information about payments or transfers of value JJSI provides to Veracyte under
this Agreement, which CMS will make publicly available. Such reported
information will include the identity and business address of Veracyte, the
value and purpose of any payments or transfers of value that are made in
connection with this Agreement, and any other information as may be required by
law. JJSI may also report information about



[***] Confidential Treatment Requested.        Page 40 of 46

--------------------------------------------------------------------------------




compensation, payments and transfers of value provided under this Agreement as
necessary to meet any other legal requirements, and JJSI reserves the right to
post such information on a website accessible to the public, whether or not
required by law.


14.7
Entire Agreement. This Agreement contains the entire and only agreement between
the Parties and supersedes and cancels all prior written or oral agreements,
undertakings and negotiations between the Parties with respect to the subject
matter hereof, including the MTA and the drafts of the Non-Binding Discussion
Guide. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set out in this Agreement
and therein. Exhibits A, B, and C referred to in this Agreement are hereby
incorporated into and made a part of this Agreement.



14.8
Amendments. No amendments, changes, modifications or alterations of the terms
and conditions of this Agreement shall be binding upon either Party unless made
in writing and signed by both Parties, provided, however, that a Party may give
written notice of a change of address for notifications as provided in Section
14.16 that will be effective without written agreement of the other Party.



14.9
Enforcement. The failure of either any Party at any time to require performance
of any provision hereof shall in no manner affect its rights at a later time to
enforce the same.



14.10
Waiver. No term, provision or condition of this Agreement shall be waived unless
such waiver is evidenced in writing and signed by the waiving Party.



14.11
Severability. If any part of this Agreement is declared invalid by any legally
governing authority having jurisdiction over a Party, then such declaration
shall not affect the remainder of the Agreement and the invalidated provision
shall be revised in a manner that will render such provision valid while
preserving the Parties’ original intent to the maximum extent possible.



14.12
Joint Negotiation. This Agreement is the joint product of Veracyte and JJSI, and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of the parties and their respective legal counsel and advisers and
any rule of construction that a document shall be interpreted or construed
against the drafting party shall not be applicable.





[***] Confidential Treatment Requested.        Page 41 of 46

--------------------------------------------------------------------------------




14.13
Headings and Titles. Headings and titles in this Agreement are for convenience
purposes only and shall not in any way influence the construction, performance
and enforcement of any of its provisions.



14.14
Interpretation. Words in the singular shall be deemed to include the plural and
vice versa and words of one gender shall be deemed to include the other genders
as the context requires. The terms “hereof,” “herein,” and “herewith” and words
of similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole (including all of the Exhibits hereto) and not to any
particular provision of this Agreement. Article, Section, and Exhibit references
are to the Articles, Sections, and Exhibits to this Agreement unless otherwise
specified. Unless otherwise stated, all references to any agreement shall be
deemed to include the Exhibits, Schedules and Annexes, if any, to such
agreement. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified. Unless otherwise specified in
a particular case, the word “days” refers to calendar days. References herein to
this Agreement shall be deemed to refer to this Agreement as of its Effective
Date and as it may be amended thereafter, unless otherwise specified. References
to the performance, discharge or fulfillment of any liability in accordance with
its terms shall have meaning only to the extent such liability has terms; if the
liability does not have terms, the reference shall mean performance, discharge
or fulfillment of such liability. If there is any inconsistency between this
Agreement and its Exhibits or other ancillary documents this Agreement shall
prevail.



14.15
Force Majeure. Neither Party shall lose any rights hereunder or be liable to the
other Party for damages or losses on account of failure of performance by the
defaulting Party, other than a failure to make payment, if the failure is
occasioned directly or indirectly by government action, war, terrorism, fire,
explosion, flood, strike, lockout, embargo, shortage of utilities, act of God,
or any other cause beyond the control and without the fault or negligence of the
defaulting Party, provided that the Party claiming force majeure has exerted all
Commercially Reasonable Efforts to avoid or remedy such force majeure; provided,
however, that in no event shall a Party be required to settle any labor dispute
or disturbance. Such excuse shall continue as long as the condition preventing
the performance continues. Upon cessation of such condition, the affected Party
shall promptly resume performance hereunder. Each Party agrees to give the other
Party prompt written notice of the occurrence of any such condition, the nature
thereof, and the extent to which the affected Party will be unable to perform
its obligations hereunder. Each Party further agrees to use all Commercially
Reasonable Efforts to correct the condition as quickly as possible and



[***] Confidential Treatment Requested.        Page 42 of 46

--------------------------------------------------------------------------------




to give the other Party prompt written notice when it is again fully able to
perform its obligations hereunder.


14.16
Notices. Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Agreement shall be in writing,
shall refer specifically to this Agreement and shall be deemed given only if
delivered by hand or by internationally recognized overnight delivery service
that maintains records of delivery, addressed to the Parties at their respective
addresses specified below or to such other address as the Party may have
provided to the other Party in writing. Such notice shall be deemed to have been
given as of the date delivered by hand or on the second Business Day (at the
place of delivery) after deposit with an internationally recognized overnight
delivery service. This Section is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Agreement. All notices under this Agreement will be
deemed given when made to the address shown below:



If to Veracyte:
Veracyte, Inc.
6000 Shoreline Court
Suite 300
South San Francisco, California 94080
Attention: Chairman and CEO






If to JJSI:
Johnson & Johnson Services, Inc.
1 Johnson & Johnson Plaza
New Brunswick, NJ 08901
Attention:


With a copy to:
Office of General Counsel
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, New Jersey 08933
Attention: Patent attorney for Lung Cancer Initiative
            


14.17
Governing Law. This Agreement is governed by and shall be construed according to
the laws of the State of New York, United States of America, as between two
residents thereof without regard to the international



[***] Confidential Treatment Requested.        Page 43 of 46

--------------------------------------------------------------------------------




treaties and conventions on conflict of law or its other conflict of laws
principles. The Parties hereby disclaim the application to this Agreement of the
United Nations Convention on the International Sale of Goods.


14.18
Dispute Resolution. The Parties shall first attempt to resolve any disputes
between them arising in respect of or out of this Agreement through good faith
negotiations, if applicable in accordance with the provisions of Section 5.2. If
the Parties fail to resolve any such dispute, controversy or claim arising out
of or relating to this Agreement through negotiations within [***] days of the
dispute, controversy of claim having been referred to their senior executives
designated to this effect, the dispute shall be resolved by arbitration, in
accordance with the Rules of Arbitration of the American Arbitration Association
(AAA) in effect at the time of the request for arbitration, before three neutral
arbitrators who have not had any business, employment, or other relationship
with any of the Parties to said dispute, one arbitrator to be selected by each
Party and the third arbitrator selected by the two arbitrators so selected.  The
arbitration shall be conducted in the English language in New York, New York. 
The Parties to such dispute shall provide such information, testimony, and
evidence as requested by the arbitrators.  The decision of two or more of the
arbitrators shall be final.  The Parties shall bear their own costs and expenses
of preparing testimony, presenting witnesses and evidence, including attorney’s
fees and costs. The costs of the arbitrators and the proceedings shall be borne
by the Parties equally.  The award of the arbitrators shall be in writing and
shall be binding and may be enforced by any court of competent jurisdiction.
 Each Party shall have the right before or during any arbitration to seek and
obtain from an appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc. to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration. EACH PARTY HERETO
WAIVES (1) ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY, AND (2) ANY CLAIM FOR
ATTORNEY FEES, COSTS AND PREJUDGEMENT INTEREST.



14.19
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Each party acknowledges that an original signature
or a copy thereof transmitted by facsimile or other electronic means shall
constitute an original signature for purposes of this Agreement.



[The signature page follows.]


IN WITNESS WHEREOF, JJSI and Veracyte, intending to be legally bound, have
executed this Agreement by their respective duly authorized representatives.


[***] Confidential Treatment Requested.        Page 44 of 46

--------------------------------------------------------------------------------






This Agreement shall be made out in two (2) originals and each of the Parties
hereto shall be handed one original copy.




Veracyte, Inc.:     Johnson & Johnson Services, Inc. :


Place :
 
 


Place:
 


Date:
12/28/2018
 


Date:
12/28/2018




/s/ Bonnie Anderson
 
 
/s/ Meredith Stevens
Name:
Bonnie Anderson
 
Name:
Meredith Stevens
Title:
Chairman & CEO
 
Title:
President JJSI





[***] Confidential Treatment Requested.        Page 45 of 46

--------------------------------------------------------------------------------





EXHIBIT A


PROGRAM PLAN




This Program Plan defines the Diagnostic Product goals, deliverables and
milestones as agreed to in the Johnson & Johnson Services, Inc. and Veracyte,
Inc. Diagnostic Development Agreement. In addition to specific project and
milestone-specific reviews to be held per the Joint Steering Committee
Responsibilities in the Agreement and as detailed in the project milestones
(below), quarterly scientific reviews will be planned for all projects.
Project #1: Second-generation bronchial genomic classifier (code named Percepta
V2)
Goal: [***]
Intended Use: [***]
Performance Requirements: [***]
Cohorts [***]
Genomic Data Generation: Veracyte’s “RNA Whole-transcriptome Sequencing Assay
(aka Unified Assay or UA)”. (Veracyte Data)
Clinical Data Description: [***]
Key Project Milestones: (Responsibility of Veracyte)
TASK:
Target Completion Date
[***]
[***]





Project #2: nasa-RISK Proof-of-Concept Summary Report
Goal: [***]
Cohorts [***]
Genomic Data Generation: Veracyte’s “RNA Whole-transcriptome Sequencing Assay
(aka Unified Assay or UA)” (Veracyte Data)
Clinical Data Description: [***]


[***] Confidential Treatment Requested.        Page 1

--------------------------------------------------------------------------------




Key Project Milestones: (Responsibility of Veracyte)
TASK:
Target Completion Date
[***]
[***]



Project #3: nasa-RISK Lung Cancer Diagnostic from a nasal swab
Goal: [***]
Cohorts: [***]
Genomic Data Generation: Veracyte’s “RNA Whole-transcriptome Sequencing Assay
(aka Unified Assay or UA)” (Veracyte Data)
Intended Use: [***]
Clinical Data Description: [***]
Key Project Milestones: (Veracyte’s Responsibility with JJSI Support)
TASK:
Target Completion Date
[***]
[***]



Data Transfer:
[***]
Biological Sample Transfer:
[***]


[***] Confidential Treatment Requested.        Page 2

--------------------------------------------------------------------------------






Summary of Performance and Financial Obligations:
Summary of Performance and Financial Obligations:
Performance and Financial Obligations

Percepta v2:
A. Transfer of Veracyte Data from [***] to Advance JJSI's Therapeutic Efforts
A-1    Veracyte transfers [***] and Clinical Data to JJSI by [***]
A-2    Veracyte transfers [***] and Clinical Data to JJSI by [***]
Transfer of Veracyte Data from [***] to Advance JJSI's Therapeutic Efforts
A-3    Veracyte transfers [***] (VCYT Prior Access through MTA) to JJSI by [***]
Total Milestone Payment Advanced at time of Execution of Agreement for Receipt
of data by        $5.0M
[***]


B. Advancing "Field of Injury Diagnostics" in Bronchial Airway (Percepta v2)
B-4     Milestone Payment to Veracyte - [***]                        [***]
B-5    Milestone Payment to Veracyte - [***]                        [***]
B-6    Milestone Payment to Veracyte - [***]                        [***]
B-7 (Royalty)
Percepta v2 Royalty from Veracyte to JJSI per terms of the agreement
Nasa-Risk:
C. Transfer of [***] + Milestone for [***]
C-8a    Milestone payment to Veracyte - [***]
C-8b    Milestone payment to Veracyte - [***]
Total Milestone Payment Upon achievement of these tasks                [***]
D. Collaboration to Support Veracyte's Development and Commercialization of
Nasa-Risk Product
JJSI Grants Access to [***] to Advance Commercial Product Development for
Nasa-Risk Product
[***]
D-9a    [***]


[***] Confidential Treatment Requested.        Page 3

--------------------------------------------------------------------------------




D-9b    [***]
[***]- Protocol ready for enrollment
D-10a    [***]
[***]
D-10b    [***]


Advancement of Field of Injury ("FOI") Technology - Performance Milestones
(Nasal Airway - Nasa-Risk)
D-11    Milestone payment to Veracyte - [***]                        [***]
D-12    Milestone payment to Veracyte - [***]                        [***]
D-13 (Royalty) nasa-RISK Royalty from Veracyte to JJSI per terms of the
agreement
The foregoing is a summary – the actual financial payment obligations are as set
forth in the Agreement.


[***] Confidential Treatment Requested.        Page 4

--------------------------------------------------------------------------------





EXHIBIT B
DATA SAFEGUARDS


Definition: For the purpose of this Exhibit only, the terms listed below shall
have the meaning as defined below.


Data shall mean all data, including, but not limited to, raw data, processed
data, notebook records, documents, reports, presentations, computer models,
deliverables, written, printed, graphic, video and audio recorded information
contained in any computer database or computer readable form and other results
supplied to or generated by Provider, Provider Parties, Institutions or
Investigators as the result of providing Services under this Agreement.


1.
Provider represents, warrants, covenants and certifies that the Data will be
collected and generated following the specifications contained in this
Agreement, all written instructions provided by [Janssen], and all applicable
good research practices.

2.
Data will be accurate, reliable and all results generated during the performance
of services shall be reconstructable, repeatable and traceable. Provider must
verify the Data during generation and prior to transfer of the Data to
[Janssen].

3.
Provider must keep a separate written or electronic notebook record of all
activity associated with the performance of services under this Agreement. Such
records must document all data processing steps, including detailed notes of
calculations applied, reasoning used for excluded data points and any decisions
made in furtherance of the services, to allow for complete and transparent
reporting of activities conducted in the performance of services under this
Agreement.

4.
Provider shall collect and store hard copy as well as electronic Data securely
in accordance with the terms of this Agreement, including but not limited to
[Janssen] policies related to records management.

5.
Provider must report all Data and its processing steps, decision-points,
acceptance criteria, methods, calculations and results (successful and
unsuccessful experiments) to [Janssen] at mutually agreed upon points in time.

6.
All Data generated must be [transferred][made available] either as an original
or as an electronic copy by Provider to [Janssen] at mutually agreed upon time
points or at the latest at the completion



[***] Confidential Treatment Requested.                Page 1

--------------------------------------------------------------------------------




of the Services. Data which were generated or modified in electronic format must
be transferred to [Janssen] in electronic format.
7.
No Data shall be destroyed without the prior written approval of [Janssen].

8.
During and up to [***] months after the completion of the Services, Provider
will ensure that representatives of [Janssen] have access to Provider’s and
Provider Affiliates’ premises, upon reasonable advance notice during regular
business hours, for the purpose of reviewing the services, and the Data related
thereto, and the systems and processes which were used to generate and process
the Data. In the event that Provider is found responsible for quality or data
integrity issues with the Data generated under this agreement, Provider will
seek to resolve any issues by a mutually agreed upon date.









[***] Confidential Treatment Requested.                Page 2

--------------------------------------------------------------------------------





EXHIBIT C


VERACYTE WIRE TRANSFER INSTRUCTIONS








[***] Confidential Treatment Requested.                Page 1